Title: To Benjamin Franklin from Cadwallader Colden, 1 October 1765
From: Colden, Cadwallader
To: Franklin, Benjamin


Sir
New York Octr 1st. 1765
My regard to you makes me give you the trouble of the inclosd Printed Paper,
   No. 1 of the Constitutional Courant Date Sepr 21st. 1765
 one or more bundles of which, I am well informd, were deliver’d to the Post Rider at Woodbridge by James Parker, were distributed by the Post Riders in several parts of this Colony, and I beleive likewise in the Neighbouring Colonies: the doing of which was kept Secret from the Post Master in this Place. It is beleived that this Paper was Printed by Parker after the Printers in this Place had refused to do it, perhaps you may be able to Judge from the Types. As he is Secrettary to the General Post Office in America, I am under a necessity of takeing notice of it to the Secrettary of State by the return of the Packet which is daily expected, and I am unwilling to do this without giving you previous notice by a Merchant Ship which Sails Tomorow.
It will give me great pleasure to hear of your health and of your success in everything that tends to your benefit. I am with great Esteem and Affection Sir
To Dr: Benjm: Franklin, Craven Street London
